Citation Nr: 0005162	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-03 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1978.  He died in October 1997, and the appellant is his 
widow.  This appeal arises from a January 1998 rating 
decision of the Department of Veterans Affairs (VA), Atlanta, 
Georgia, regional office (RO).  

In September 1999, a hearing was held in Atlanta, Georgia, 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  


FINDINGS OF FACT

1.  The veteran died in October 1997, at age 56, of 
esophageal cancer (adenocarcinoma).

2.  The veteran's esophageal cancer first became manifest in 
1996, many years after his separation from active military 
service; there is no objective (medical) evidence of a nexus 
between the veteran's adenocarcinoma and any incident of 
service, including Agent Orange exposure.

3.  The appellant has not met the initial burden of 
presenting evidence to justify a belief by a fair and 
impartial individual that her claim of service connection for 
the cause of the veteran's death, claimed as due to exposure 
to Agent Orange, is plausible. 


CONCLUSION OF LAW

The claim of service connection for the cause of the 
veteran's death, claimed as due to exposure to Agent Orange, 
is not well-grounded and there is no statutory duty to 
further assist the claimant in developing facts pertinent to 
this claim.  38 U.S.C.A. §§ 1101, 1112, 1310, 5107(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was due to 
cancer incurred as a result of exposure to Agent Orange 
during service in Vietnam.  The threshold question to be 
answered in this case is whether the appellant has presented 
evidence of a well-grounded claim, that is, one which is 
plausible.  If she has not presented a well-grounded claim, 
her appeal must fail and there is no duty to assist her 
further in the development of her claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  In the final analysis, as will be 
explained below, the appellant's claim is not well grounded.

The veteran had no service connected disabilities during his 
lifetime.  He died in October 1997, aged 56, at his home in 
Conyers, Georgia.  The death certificate listed the cause of 
death as esophageal cancer (adenocarcinoma), which had been 
present 14 months.

Service connection for the cause of the veteran's death may 
be granted if the evidence shows that disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era and has a disease listed in § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas. 38 C.F.R. § 
3.309(e).  The term "soft- tissue sarcoma" includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

The Secretary of VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed.Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Accordingly, in this case, the determinative issue presented 
by the claim is whether the veteran's metastatic esophageal 
adenocarcinoma was etiologically related to his exposure to 
herbicides or any other incident of his service.  Where a 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
The Board concludes that medical evidence is needed to lend 
plausible support for the issue presented by this case 
because it involves questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The medical evidence of record indicates that esophageal 
adenocarcinoma was first diagnosed in June 1996.  An October 
1997 statement from Fred A. Levin, M.D., the veteran's 
gastroenterologist, indicated that at the time of the 
veteran's death, "the cancer had spread into his 
mediastinum, lungs, bronchus, and perhaps as far as the 
larynx and trachea."  

A March 1998 written statement from Stephen Felton, M.D., the 
veteran's treating physician for the last three and one-half 
years of his life, is also of record.  Dr. Felton noted that 
the veteran had had quadruple bypass surgery in the past for 
coronary artery disease, and had problems with diabetes, 
Bell's palsy, heart disease and kidney problems while under 
Dr. Felton's care.  The physician stated that the veteran's 
severe diabetes contributed to his heart and kidney problems.  
He further stated that exposure to Agent Orange "could have 
contributed" to the veteran's severe diabetes.  Dr. Felton 
also opined that the veteran had a "silent heart attack 
because of the nerve endings not having any feeling so 
therefore he could not feel the pain.  The Agent Orange can 
also kill the nerve endings so you can't feel pain when 
there's something wrong."

A review of the evidence of record reflects no competent 
medical opinion or other evidence which shows that the 
veteran's metastatic esophageal adenocarcinoma was 
etiologically related to either herbicide exposure or any 
other incident of the appellant's period of active duty.  
Esophageal adenocarcinoma is not listed among the diseases 
which can be presumed to have resulted from exposure to 
herbicides. 38 C.F.R. § 3.309(e).  Although the veteran 
served in the Republic of Vietnam during the Vietnam era, it 
cannot be presumed that he was exposed to Agent Orange during 
service because he did not have a disease listed in § 
3.309(e).  Moreover, it cannot be presumed that the veteran's 
metastatic esophageal adenocarcinoma was the result of 
exposure to herbicides, as such presumption only applies to 
those disabilities listed in § 3.309(e).  

Dr. Felton, in his March 1998 statement, indicated his belief 
that the veteran's severe diabetes contributed to his heart 
and kidney problems and that exposure to Agent Orange "could 
have contributed" to the diabetes.  Taking these comments in 
the light most favorable to the veteran, it appears that Dr. 
Felton may believe that the veteran's diabetes, and/or the 
heart and kidney problems, contributed substantially to cause 
the veteran's death or rendered him less able to withstand 
the cancer that caused death, or hastened his death.  Dr. 
Felton related diabetes to Agent Orange exposure, and thus to 
the veteran's military service, when he wrote that Agent 
Orange "could have contributed" to the diabetes.  However, 
the physician failed to provide any support for his belief 
that Agent Orange contributed to diabetes.  The statement 
that Agent Orange "could have contributed" to diabetes, 
without supporting clinical data or other rationale is too 
speculative to provide a medical nexus.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).

While the appellant has indicated that it is her belief that 
the veteran's metastatic esophageal adenocarcinoma was the 
result of his exposure to herbicides, or that the cancer 
noted in the veteran's lungs, bronchus, and possibly other 
organs involved separate cancer(s) rather than metastases of 
the esophageal adenocarcinoma, the Board notes that through 
these statements alone, she cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to the 
veteran's current diagnoses and their relationship to service 
because his diagnoses and their relationship to any time 
period, other disability or incident of service are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under § 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  Tirpak, 2 Vet. 
App. 609, 611 (1992).  

In view of the lack of competent medical evidence to relate 
the veteran's metastatic esophageal adenocarcinoma to his 
exposure to herbicides or to any other incident of military 
service, or to identify a separate cancer other than 
metastasized esophageal adenocarcinoma, the Board finds that 
the appellant's claim to service connection for the cause of 
the veteran's death either on a direct incurrence basis or 
based upon herbicide exposure is not well grounded.  The 
Board has thoroughly reviewed the claims file, but finds no 
evidence of a plausible claim for service connection for the 
cause of the veteran's death.  Since the appellant has not 
met her burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence that, if submitted, could make her 
claim well grounded.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

